 POTTERS'MEDICAL CENTER201Potters'MedicalCenter, Inc.andInternationalBrotherhood of Pottery and Allied Workers,AFL-CIO, CLC. Case 8-CA-15759June 17, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND BABSONOn May 18,1983,Administrative Law JudgeClaude R. Wolfe issued the attached decision. TheGeneral Counsel,the Charging Party, and the Re-spondent filed exceptions and supporting briefs andthe Respondent filed an answering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, I andconclusions,as modified.We agree with the judge that the Respondentviolated Section 8(a)(5) and(1) by failing and refus-ing to meet at reasonable times and with reasonablepromptness,by impermissibly withdrawing recog-nition,2and by failing to furnish relevant informa-iThe Respondent argues that the judge erred in failing to find that theallegations added in the second amended complaint and at the hearing arebarred by Sec. 10(b) of the Act.The Respondent argues that becausethese allegations occurredafterthe charge was filed andmore than 6months before they were first introduced into the complaint that they aretime barred.We agree with the judge,for the reasons he stated, thatthese allegations are not time barred. Contrary to the Respondent, as thejudge did,we find thatNLRB Y. Font Milling Co.,360 U.S 301 (1959), iscontrolling hereWe also find that subsequent to the Supreme Court's de-cisioninFont Millingthe reasoninginNLRB v. Newton Bros.LumberCo., 214 F.2d 472(5th Cir.1954), on which the Respondent relies, is nolonger apt Contrary to the Respondent's argument,it is clear that thesituations inFont Millingand here are parallel in that each involves inci-dents that occurredafterthe original charge was filed andmore than 6months before they were first introduced into the complaint(See theBoard's decision at 117 NLRB 1277,1288 (1957),and the court of ap-peals'decision at 258 F 2d 851, 854(5th Cir 1958)inFont Milling,whichverify the dates of the allegation and the issuance of the complaint there.)Yet, inFont Milling,for the reasons the judge here has set out, the Su-preme Court found the allegations were not time barred.For those samereasons,as the judge elaborates,the allegations here are not time barred.Further,regarding the Respondent's reliance onNewton Bros Lumber,we note that another respondent,in Proctor&Gamble Mfg. Ca v. NLRB,658 F.2d 968(4th Cir 1981),made the same argument based onNewtonand another case as the Respondent does here. TheProctor & Gamblecourt rejected that contention with words equally applicable here, i e ,"these cases were decided beforeFont Millingand did not apply its testfor determining the inclusion of subsequent events; to this extent,they areunpersuasive"658 F.2d at 985 fn.19.Accordingly,we reject the Re-spondent's 10(b)defense2 In finding the withdrawal of recognition unlawful,the judge statedthat the Board,inLammert Industries,229 NLRB 895 fn 2 (1977), statedits"longstanding disavowal of the dictum inTelautographCorp,199NLRB 892 (1972),that the filing of a decertification petition suspends anEmployer's bargaining obligation."We note that the statement was madeby a plurality of the Boardin Lammertand that it did not represent theview of the dissenters nor, necessarily,that of the concurring Boardmember Indeed,inDresserIndustries,264 NLRB 1088 at 1089(1982), theBoard treated this statement as the principle ofTelautographthat it wasoverrulingWe also note that,regardless of the split of the Board on thetion requested on July 12, 1982.3The judge found,however, that the Respondent's bargaining obliga-tion ceased on or after July 28,1982,following amerger between the certified union,InternationalBrotherhood of Pottery and Allied Workers, AFL-CIO, CLC (the Brotherhood),and another union,the Glass Bottle Blowers Association of the UnitedStates and Canada,AFL-CIO (theGlass BottleBlowers).The merged union became known asGlass, Pottery,Plastics and AlliedWorkers Inter-national Union,AFL-CIO, CLC (theUnion). Re-lying principally on the Board's decision inAmocoProduction Co.,262 NLRB 1240 (1982),4the judgefound that the merger was improper as it pertainedto the employees in the certified units becausethese employees were not afforded an opportunityto select delegates to a special convention approv-ing the merger. Accordingly,the judge found thatno bargaining violations continued after the date ofthe merger and that no affirmative remedial orderon behalf of the Union was warranted. We dis-agree.As explained below,the legal propositionunderlying the judge's ruling has since been reject-ed by the SupremeCourt,and there is insufficientevidence that the merger of the Brotherhood andtheGlass Bottle Blowers produced a dramaticchange in the representative entity that would war-rant finding lack of continuity in representation.On June 15,1979,the Brotherhood was certifiedas the collective-bargaining representative of theRespondent's service,maintenance,and technicalemployees(UnitA)and of its registered nurses(UnitB).As of the date of the July 28, 1982merger,the parties had not reached agreement onan initial collective-bargaining agreement coveringemployees in the certified units.The Brotherhood'scharacterization of the suspension of bargaining issue inTelautograph,allfive Board membersin Lammertfound that the Respondent violated Sec.8(ax5) by refusing to bargain.8We find no merit to the Respondent's contention that the informationrequested on July 12,1982-names,dates of hire, wage rates, job title anddescription,and changes in fringe benefits regarding all bargaining unitemployees-was not necessary or relevant for the purposes of collectivebargaining.On the contrary,the record shows that the certified union re-quested such information for purposes of collective bargaining on March17, 1980, and, as detailed by thejudge, was unlawfully denied the re-quested information. Thereafter,the union again sought such informationon December 28, 1981,which it received.On July 12, 1982,it sought anupdate of the matters previously sought for the purposes of collectivebargaining.In these circumstances,where the information sought con-cerned subjects that had long been the subject of collective bargaining,the union's admitted attempt to pursue an unfair labor practice claim thatconcerned some of those subjects does not establish that the informationwas sought solely in support of an unfair labor practice claim to the ex-clusion of the collective-bargaining process4 Amococoncerned the propriety of a "members only" union affiliationvote,which excluded nonmembers from the voting process. The Boardheld that,under Sec.8(aX5) and (i), unit employees,whether unionmembers or not, must be permitted to participate and vote in an affili-ation election.This principle was later applied to a merger of localunions inF. W.WoolworthCo, 268 NLRB 805 (1984) (F.W. WoolworthI).289 NLRB No. 28 202DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDinternalrules provided that employees of a newlyorganized employer, such as the Respondent, arenot enrolledas union members,do not pay dues,and do not have a local union charteredunless anduntilagreement on an initialcollective-bargainingagreementis reached.Because nobargaining agree-mentshad been reached covering the employees ofthe certified units at the time of the merger, nolocal union had yet been chartered and nounit em-ployees had yet become union members. When theBrotherhood selected delegates to the special con-vention to consider the merger, only members ofchartered local unions were permitted to send dele-gates.Accordingly, inasmuch as the employees inthe certified units were not as yet members of acharteredlocal union,they were unrepresented atthe special convention and did not otherwise ex-press apreference regarding the merger.5In F.W. WoolworthCo., 285 NLRB 854 (1987),6the Board held that, with the issuance ofSeattle-FirstNational Bank,7the failure to permit non-union employees to vote on the proposed mergerof local unions can no longer be grounds for find-ing the merger to be invalid. In the instant case,the conduct of the merged unions alleged to be im-permissible involved only the exclusion of employ-ees becauseof their nonmembership in the Brother-hood at the time of themerger.UnderSeattle-FirstNational BankandF.W. Woolworth II,nonmem-bership of the employees of the Respondent andtheir lack of participation in the merger decision isnot a basis for limiting or denyinga bargainingorder in this case."Respondent contends, however, that the mergerresulted in substantial changes in the structure ofthe new union so that the merged union was not acontinuation or successor of the certified union,i.e., that there is no continuity of representative.9Contrary to the Respondent, we find that thechanges in representation produced by the mergerof the Brotherhood and the Glass Bottle Blowerswere not sufficiently dramatic in their impact on5The Brotherhoodinformed the unit employees of the upcomingmerger convention but did not ascertain their desires5F.W. Woolworth II.'NLRB v. FinancialInstitutionEmployees Local 1182 (Seattle-First Na-tionalBank),475 U S 192 (1986), in which the UnitedStates SupremeCourt heldthat the Boardexceeded its authorityby establishing a rulerequiring that nonunionemployees be permitted to votein an affiliationelection beforethe Boardwould order an employerto bargainwith theaffiliated unionsThe record showsthat membersof the Brotherhood were notified ofthe impending merger well in advance of the special merger conventionDelegates to the convention were selectedby each localunion in repre-sentative numbers proportionateto thesize of the local union member-ship.Thedelegates approved the mergerby a vote of 159 to 17 Apartfrom the absence of participationby theRespondent's employees, there isno contentionbeforeus that the merger process was improper9 The judgefound it unnecessary to consider or make findings regard-ing these contentionsthe unit employees to warrant a finding of lack ofcontinuity in representation.As the judge found, the record shows that theUnion assumedall assets andliabilities of both theBrotherhood and the Glass Bottle Blowers. Eachof the 85 affiliatedlocal unionsof the Brotherhoodand the 241 local unions of the Glass Bottle Blow-ers continued operating in the same manner withthe same local officers as before the merger. NoBrotherhood local was merged into any local ofthe Glass BottleBlowers asa consequence of themerger. Although it appears that there have beensome changes in the identity of International unionrepresentativesservicingvarious localunions,JosephGalvin Jr., former vice president of theBrotherhood and the individual who has negotiatedwith the Respondent on behalf of the Respondent'sunit employees, testified that he remains the officialrepresentative of these employees.Following the merger, the president of the GlassBottle Blowers became president of the Union. Thepresident of the Brotherhood became assistant tothe president of the Union. The secretary-treasurerof the Glass Bottle Blowers became the secretary-treasurer of the Union. The secretary-treasurer ofthe Brotherhood became theInternationalauditorof the Union. The Union now has four vice presi-dents, three of whom formerly occupied that posi-tionwith the Glass Bottle Blowers, and one ofwhom is a former official of the Brotherhood. TheUnion's executive board includes 11 former mem-bers of the Glass Bottle Blowers' executive boardand 3 former officials of the Brotherhood. At thetime of the merger, the Brotherhood consisted ofabout 10,700 dues-paying members and had head-quarters in East Liverpool, Ohio, where the Re-spondent is also located. The Glass Bottle Blowersconsisted of about 67,000 dues-paying members andhad headquarters inMedia,Pennsylvania.TheUnion now has headquarters in the former head-quarters of the Glass Bottle Blowers. Under theprovisions of the mergeragreement,the Brother-hood agreed to abide by the terms of the constitu-tion of the Glass Bottle Blowers, with certain ex-ceptions pertaining to the term of the office oflocalunion officers, the election of negotiatingcommittee members, dues structure, and the selec-tion of delegates to the 1983 AFL-CIO conven-tion.The Respondent contends that continuity of rep-resentative is absent in this case because unit em-ployeesmustdeal witha unionno longer based intheir hometown, because the Brotherhood discard-ed its constitution and agreed to abide by the termsof the Glass Bottle Blowers' constitution, and be-cause the Union did not have unspecified "local in- POTTERS' MEDICAL CENTER203dividuals" holding key offices. Contrary to the Re-spondent, we find that there is continuity of repre-sentationbetween the certified union, i.e., theBrotherhood, and the merged union.First, it is undisputed that the Union assumed allthe assets and liabilities of the Brotherhood andthat all local unions formerly affiliated with eitherthe Brotherhood or the Glass Bottle Blowers con-tinued to operate in the same manner with thesame local officers as before the merger. Of course,because no local union had yet been chartered onbehalf of the Respondent's unit employees and nocollective-bargaining agreement yet reached, therewere no officers or agreements to continue asbefore under the terms of the merger. The Brother-hood's former representative, Galvin Jr., testified,however, that he remained the official representa-tive of the Respondent's unit employees, a role heoccupied before the merger.Second, although they occupy new positions, theformer principal officers of the Brotherhood con-tinue in a representative capacity with the Unionfollowing themerger.The greater number offormer officials of the Glass Bottle Blowers in thenew hierarchy of the Union is consistent with theratio of dues-paying members in the merged unionand is not so substantial on its face as to constitutea dramatic diminution in the Brotherhood's repre-sentative role in the merged union.Third, we find the factors relied on by the Re-spondent insufficient to show that the Union is nota continuation of the Brotherhood. The location ofthe Union's headquarters in a nearby State ratherthan in the same city where the headquarters of theBrotherhood formerly stood is of little consequencein relation to the fact that the Union has assumedall assets and liabilities of the Brotherhood. Localcontacts with the Union undoubtedly will increaseand participation of local union officers will arise,if and when a contract is reached and a local unioniseventually chartered on behalf of the Respond-ent's unit employees.Although the Brotherhood agreed to abide bythe constitution of the Glass Bottle Blowers underthe terms of the merger agreement, provision wasmade in that agreement for retention of significantlocal practices of the Brotherhood, including duesstructure, term of office for local union officers,and practices and procedures for the election ofcontract negotiating committee members. Further,the constitution of the Glass Bottle Blowers con-tains no provisions limiting the authority of a con-stituent local union to negotiate, execute, and ad-minister collective-bargaining agreements to anydegree significantly different from those containedin the constitution of the Brotherhood. Neitherconstitution requires International union approvalof local agreements and both constitutions requireInternational union approval of local strike action.Thus, the evidence does not show that the degreeof local union control will be fundamentally differ-ent because of the merger. 10 In these circum-stances,we find that the agreement of the mergedunions to abide by, in most respects, the constitu-tion of the Glass Bottle Blowers is insufficient tooutweigh those factors tending to show that theUnion is a continuation of the certified union.Because we find that the Union is the lawful suc-cessor to the Brotherhood, we find that the Re-spondent was obligated to continue recognition andbargaining on and after July 28, 1982, and that itsrefusal to do so violated Section 8(a)(5) and (1) ofthe Act.AMENDED REMEDYHaving found that the Respondent has engagedin certain unfair labor practices that violate Section8(a)(5) and (1) of the Act, we shall order that itcease and desist and take certain affirmative actiondesigned to effectuate the policies of the Act.We shall order that the Respondent recognizeand, on request, bargain with Glass, Pottery, Plas-tics and Allied Workers International Union, AFL-CIO, CLC, through its designated agents, as thesuccessor to the certified union, InternationalBrotherhood of Pottery and Allied Workers, AFL-CIO, CLC, as the exclusive representative of allemployees in the units found to be appropriate forthe purpose of collective bargaining, with respectto rates of pay, wages, hours of employment, andother terms and conditions of employment, and, ifagreements are reached, embody such understand-ings in writing.ORDERThe National Labor Relations Board orders thatthe Respondent, Potters' Medical Center, Inc., EastLiverpool,Ohio, its officers, agents, successors,and assigns, shall1.Cease and desist from(a)Refusing to recognize and bargain, on re-quest, in good faith with Glass, Pottery, Plastics10 Forthese reasons,the instantcase is factuallydistinguishable fromWesternCommercial Transport,288NLRB 214 (1988), in which theBoard found thatthe affiliationof the certifiedunionwith another labororganizationproducedsuch a dramatic diminutionin the autonomy of thecertifiedunion thatthere was a lackof continuityin representation of theunit employees and, accordingly, no obligation on thepart of the em-ployer to bargainwith the organization thatemergedfrom the affiliation.Member Johansen dissented inWesternCommercialand he continues toadhere tothat dissent.However,in the circumstances of this case, hefully agrees with his colleagues that the Union is a continuation of thecertifiedunion and agrees,therefore,that the Respondent was obligatedto continue to recognize and bargain with the Union. 204DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDand AlliedWorkers InternationalUnion,AFL-CIO, CLC asthe exclusive representative for pur-poses of collective bargaining of the employees inthe following appropriate units, by failing or refus-ing to meet with the Union at reasonable times andwith reasonable promptness for purposes of collec-tive bargaining,by withdrawing recognition fromthe Union without lawful cause,and by failing tocomply with requests from the Union for informa-tion to which it is entitled.The appropriate bar-gaining units are:UNIT AAll service,maintenance and technical em-ployees employedby theRespondent at itsEastLiverpool,Ohio medical center includingalllicensedpracticalnurses,nurses'aides,other aides,dietary and kitchen employees,maintenance employees,housekeeping employ-ees,X-ray and operating room technicians,ward secretaries,medical records'clerks andbookkeepers,but excluding all business officeclerical employees and professional employees,guards and supervisors as defined in the Act.UNIT BAll registered nurses employed by the Re-spondent at its East Liverpool,Ohio medicalcenter excluding all other professional employ-ees, guards and supervisors as defined in theAct and all other employees.(b) In any like or related manner interferingwith,restraining,or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policiesof the Act.(a)Recognize and, on request, bargain in goodfaithwith the Union as the exclusive collective-bar-gaining representative of the employees in the ap-propriate bargaining units with respect to rates ofpay, wages, hours,and other terms and conditionsof employment and, if agreements are reached,embody such understandings in writing.(b)On request,furnish the Union informationthat is relevant and necessary to its role as the ex-clusive bargaining representative of the employeesin the appropriate bargaining units.(c) Post at its premises in East Liverpool, Ohio,copies of the attached notice marked"Appen-dix."11 Copies of the notice,on forms provided byi i If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted byOrderof the Nation-alLabor Relations Board" shall read"Posted Pursuant to a Judgment ofthe United StatesCourt of AppealsEnforcing an Order of the NationalLaborRelations Board."theRegionalDirector for Region 8, after beingsigned by the Respondent's authorized representa-tive, shall be posted by the Respondent immediate-ly upon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any othermaterial.(d)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.IT IS FURTHERORDEREDthat except insofar asviolations have been found above, the complaint isdismissed.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe NationalLaborRelations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to recognize and bargain,on request,in good faith with Glass, Pottery, Plas-tics and Allied Workers InternationalUnion, AFL-CIO CLC, asthe exclusive representative for pur-poses of collective bargaining of the employees inthe following appropriate units, and WE WILL NOTwithdraw recognition without lawful cause or failand refuse to meet with the Union at reasonabletimes and with reasonable promptness for purposesof collective bargaining.The appropriate bargain-ing units are:UNIT AAll service,maintenance and technical em-ployees employed by us at our East Liverpool,Ohiomedical center including all licensedpractical nurses, nurses' aides,other aides, die-tary and kitchen employees,maintenance em-ployees, housekeeping employees,X-ray andoperating room technicians,ward secretaries,medical records'clerks and bookkeepers, butexcluding all business office clerical employeesand professional employees,guards and super-visors as defined in the Act.UNIT BAll registered nurses employed by us at ourEast Liverpool,Ohio medical center excludingallother professional employees, guards andsupervisors as defined in the Act and all otheremployees. POTTERS' MEDICAL CENTERWE WILL NOT fail or refuse to comply with theUnion's requests for information to which it is enti-tled.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL recognize and, on request, meet andbargain collectivelywith the Union, through itsdesignatedagents, asyour exclusive bargaining rep-resentative and, if agreements are reached,WEWILL embody such understandings in writing.WE WILL, on request, furnish the Union informa-tion that is relevant and necessary to its role as theexclusive bargaining representative of our employ-ees inthe appropriate bargaining units.POTTERS'MEDICAL CENTER, INC.205and after considering the oral argument and able posttrialbriefs, I make the followingFINDINGSAND CONCLUSIONS1.JURISDICTIONThe pleadings establish that Respondent is a corpora-tion providing medical services,meets both statutory andBoard jurisdictional requirements,and is an employer en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act.II.LABORORGANIZATIONSRespondent concedes and I find that the Brotherhoodwas a labor organization within the meaningof the Actuntil it merged into the Union on July 28,1982.I furtherfind that the Union has existed sinceJuly 28,1982, as alabor organization within the meaning of Section 2(5) ofthe Act.Kathy A.Wireman,Esq.,for the General Counsel.Frederick C. Emmerling, Esq.,for the Respondent.DECISIONSTATEMENT OF THE CASECLAUDE R. WOLFE,AdministrativeLaw Judge. Thismatter was teed at Steubenville,Ohio, on February 22and 23, 1983,pursuant to a chargefiledby InternationalBrotherhoodof Potteryand Allied Workers,AFL-CIO,CLC (theBrotherhood),on May 24,1982, and a secondamended complaint issued February 3, 1983,and againamended at hearing.The complaint alleges that Potters'Medical Center,Inc. (Respondent)has violated Section 8(a)(5) and (1) ofthe NationalLaborRelationsAct by (a) refusing to fur-nish the Brotherhood and its successor,Glass, Pottery,Plastics andAlliedWorkers InternationalUnion, AFL-CIO, CLC (theUnion),with information necessary totheirperformance as collective-bargaining agents; (b)failing and refusing to meet at reasonable times and withreasonable promptness for purposes of collective bargain-ing; and(c)withdrawing recognition from the Union asrepresentative of certain of Respondent's employees.Respondent admits some complaint allegations butdenies the commission of the unfair labor practices al-leged.In its answer to the second amended complaintRespondent asserts asaffirmativedefenses that (1) certainallegations are time-barred,(2) neither Potters nor theUnion represented a majority of the employees in one ofthe two bargaining units involved in this case, (3) there isa bona fide question of representation in the other unit,and (4) theBrotherhood ceased to exist by virtue of itsmerger into another labor organization that does not rep-resent a majority of Respondent's employees in eitherunit.On the entire record,' including my observation of thedemeanor of the witnesses as they testified before me,'Certain errors in the transcript are noted and correctedIII.BARGAININGSTATUS ANDPREVIOUSLITIGATIONThe Brotherhood was certified on June 15, 1979, asthe exclusive collective-bargainingrepresentative of Re-spondent's employees in the following appropriate bar-gaining units:UNIT AAll service,maintenance and technical employeesemployed by the Respondent at its East Liverpool,Ohio medical center including all licensed practicalnurses, nurses' aides, other aides, dietary and kitch-en employees, maintenance employees, housekeep-ing employees, X-ray and operating room techni-cians,ward secretaries, medical records' clerks andbookkeepers, but excluding all business office cleri-cal employees and professional employees, guardsand supervisors as defined in the Act.UNIT BAll registered nurses employed by the Respondentat its East Liverpool, Ohio medical center exclud-ing all other professional employees, guards and su-pervisors as defined in the Act and all other em-ployees.Thereafter, the parties commenced bargaining. After sev-eral negotiationsessionsbetween August 1979 and May1980 the Brotherhood filed charges2 in August 1980 thatresulted in a complaint and trial before AdministrativeLaw Judge Ries on allegations that Respondent had vio-lated Section 8(a)(5) and (1) of the Act. Judge Riesissued his decision on December 10, 1981,3 finding Re-spondent had violated those sections of the Act by fail-ing to furnish relevant information to the Brotherhood,and by unilaterally altering wage rates and modifying itspay classification system. His order required Respondentto cease and desist from this conduct and bargain ingood faith with the Brotherhood as the representative of2Case 8-CA-14141'JD-605-81 206DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDboth units. No exceptions were filed to Judge Ries' deci-sion and it was, on January 19, 1982, adopted by theBoard. On January 31, 1983, the United States Court ofAppeals for the Sixth Circuit issued its order4 enforcingthe Board's Order.The events on which the allegations before me arepremised took place after the issuance of Judge Ries' de-cision and before the court order, and it is to thoseevents we now turn.IV. THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsOn December 28, 1981, Joseph Galvin Jr., a vicepresident of the Brotherhood, wrote to Respondent's at-torney, Robert Weaver, advising that in accordance with"the NLRB's decision"5 he was requesting the name, ad-dress, and current hourly wage of each employee in unitsA and B, together with a sick leave, funeral leave,meals,"etc.," and a list of employees being paid "merit in-crease,on-call pay, etc." Galvin advised he would beprepared to bargain on receipt of the requested informa-tion,would appreciate Weaver giving his dates of avail-ability for bargaining, and would try to make himselfavailable on dates convenient to Weaver.Weaver replied, by letter of January 4, 1982, that therequested information was being compiled and Respond-ent would refrain from unilateral changes in wages andother terms and conditions of employment, but Respond-ent adhered to its position that bargaining would befutile so long as the Brotherhood insisted on a union-se-curity clause.Judge Ries found, and the parties agree, that theywere at impasse over the issue of union security. Theparties agree, and I find, that the impasse over the Broth-erhood's insistence on a union-security clause continueduntil it was broken by Galvin's March 22, 1982 letter,which will be discussed in due course.On January 14, 1982, Weaver wrote to Galvin, "En-closed is the information which has been compiled in re-sponse to your request. Please contact me if you haveany questions." Galvin received this letter on January 18,1982, but he and Weaver dispute the contents of the en-closures accompanying the letter.Weaver testified that the letter he dispatched was ac-companied by (1) a seven-page list of unit employeeswith their home addresses, rates of pay, and informationon call pay and salary increases, and (2) a nine-page ex-tract from Respondent's personnel manual setting forththe fringe benefits, including those specifically requestedby Galvin, afforded Respondent's employees.Galvin asserts that, although he received the coverletter and item (1), he did not receive item (2). Galvinnever told Respondent that he had not received informa-tion satisfying his December 18, 1981 request.In his next communication with Respondent, a lettertoWeaver dated March 22, 1982, Galvin withdrew theBrotherhood's request for a union-security clause, and*NLRB v. Potters' Medical Center,No 82-1713 (6th Cir Jan 31,1983)5Galvin was obviously referring to Judge Ries' decisionasked for several dates when Weaver would be availablefor bargainingsessions,but made no reference to the in-formation he had requested or received.The following day, March 23, 1982, Galvin sent aletter to Respondent's employees setting forth a briefchronological resume of his version of the history ofRespondent/Brotherhood relationships.After relatingthe substance of Judge Ries' decision, he continued asfollows:The Center had the right to appeal the trialjudge's decision, but they did not. Again, I request-ed certain information they had been instructed toprovide andat the same time,I requested meetingdates to begin negotiations.They didsend me the in-formation I requested.6On March 26, 1982, Weaver wrote acknowledging re-ceipt of Galvin'sMarch 22 letter and stated that hewould confer with Woody Miller, Respondent's adminis-trator, regarding negotiation dates, but his (Weaver's)schedulemade it unlikely that any meetings in Aprilwould be possible. Weaver credibly testified that he hadmade a prior commitment to deliver a sailboat fromNassau to Fort Myers, Florida, during the first week ofApril, and had planned his vacation for the third week ofApril.According to Galvin, Weaver called him on April 19and asked if he was available to meet on May 10 regard-ing unitA. Galvin said he was. Weaver said the May 10datewas not definite because he had to clear it withMiller, but asked Galvin to send the Brotherhood's pro-posals prior to May 10. Galvin said he would.Weaver testified that he was in Hilton Head, SouthCarolina, on April 19 and did not call Galvin on thatdate, but did have a telephone conversation with GalvinbeforeApril 19. He avers that the conversation con-cerned a convenient date to meet in May, in connectionwith which he stated a preference not to meet prior toMay 10, a week after he would return from Hilton Head.Weaver testified that his reason for this preference washis expectation that there would be work for him stackedup during his absence on vacation that he would like toattend to. There is no evidence he communicated thisreason to Galvin. In any case, I am persuaded that heand Galvin were testifying about the same conversation.From the more detailed and credible testimony of Galvinon the matter of the date, I conclude that althoughWeaver inquired about his availability on May 10, it wasnot a definite agreed-on date. Galvin could not reason-ably have believed it was in view of Weaver's statementthat he would have to clear it with Miller, whom JudgeRies found to have authority superior to that of Weaverwith respect to negotiations. I am inclined to the beliefthatGalvin's testimony with respect to Weaver's requestfor proposals refers to a conversation of May 3 ratherthan the one in April.Galvin and Weaver spoke on the phone on May 3,1982.7Galvin asked Weaver if they were going to meeteEmphasis addedThe recitation of the relevant portions of this conversation is a com-posite of the credible testimony of the two participants POTTERS' MEDICAL CENTERon May 10. Weaver told him that meeting was off be-cause Miller had conflicts.Weaver also requested Galvinsend him the Brotherhood's proposal to study before aspecific meeting date be agreed on.With a letter to Weaver of May 12, 1982, Galvin en-closed contract proposals"per our telephone conversa-tion of May 3,1982," again requested Weaver to advisewhen negotiations could begin, and complained that bar-gaining had been delayed too long. The text of this letteralso states"a slight question has arisen regardingthe newtuition reimbursementWoody sent me."8The informationGalvin contends he did not receive with Weaver's Janu-ary 14 letter contains an entire page devoted to tuitionreimbursement.Weaver replied to Galvin's letter on May 18, 1982.After acknowledging receipt of the Brotherhood's pro-posals,Weaver stated:Because of matters unrelated to the relationshipbetween yourunionand Potters Medical Center,Inc., it is impossible at this time to propose any firmdates for negotiations.We will be in touch with youwhen these other matters have been resolved.Weaver explains that the"matters unrelated" in hisletter refers toMiller's advice that he might shortly beleaving Respondent's employment and did not want toschedule negotiationmeetings until it was resolvedwhether he would be representing Respondent in negoti-ations.The reasons for Miller's expressed position are ex-plainedby the testimony of Dr.Samuelson,president ofRespondent, that Respondent contacted a firm specializ-ing in administration,Good Samaritan,in early 1982 totakeover the administrative duties of the hospital.WoodyMiller resigned as a result of this change,and hisdutieswere takenover thebeginningof June 1982 byKeith Minton, an employee of Good Samaritan. Mintonleft in August 1982. Dr. Samuelson now serves as thechief executive officer towhom department headsreport.Nadena Martinovich, an employee in Unit A, filed adecertification petition with the Board's Regional OfficeinCase 8-RD-1093 on May 24, 1982. The Brotherhoodfiled the charge in the instant case on the same day.Weaver notified Galvin on June 1, 1982, that Mintonhad assumed Miller's duties,and was reviewing wages,fringe benefits, and personnel policies, after which Re-spondentwould be able to meet. Weaver continued thatnegotiations would be meaningless until Minton's famil-iarizationwith existing conditions was completed in 2 or3weeks.Weaver followed this with another letter to Galvin onJune 4 informing that the review would be completedthe following week, and requesting that Galvin call toschedule a meeting subsequent to June 13 on the nursesunit,Unit B. Weaver added that Respondent was prohib-ited by lawfrom negotiatingon Unit A9 while a ques-tion concerning representation existed.a Emphasis added.9The partiesagree that"Unit B"in the letter is a typographical error,and shouldbe "Unit A "207On June 8,BettyWoodward,Respondent's associateadministrator,found a document on her desk reading asfollows:We, the undersigned do not want NOW or in thefurure [sic], the Local IBAPW to represent us inany form of collective bargaining with the Manage-ment of Potters Medical Center.This statement" ° was signedby 12 of the13 registerednurses then employed by Respondent. Woodward for-warded it to Weaver immediately. Weaver dispatched aletter to Galvin the same day, stating Respondent couldno longer recognize the Brotherhood as the collective-bargaining representativeof UnitB 11 because it nolonger represented a majority of unit employees. Thisletter was received by Galvin's office on June 9.On June 9, Galvin, who had not seen Weaver's June 8letter, calledWeaver in response to his June 4 letter, andtold him he was available on June 15 and thereafter tobargain for the nurses.Weaver told him of the nurses'"petition,"advised he had sent a letter on it, and said hebelieved it would beillegaltomeet and he would notmeet. Galvin has had no further conversations with anyof Respondent's representatives, nor have there been anynegotiation meetings.On July 12, 1982, Galvinsent aletter toWeaver re-questing an up-to-date listof employeenames,addresses,dates of hire, wages, and job titles, plus any changes infringe benefits"since the last information sent to me."Weaver replied by letter of July 15 that the informationwould be shortly supplied. Galvin has received no fur-ther response to his July 12 letter.On the day of Weaver's reply, the Board'sRegionalDirector dismissed the decertification petition in Case 8-RD-1093.On January 19, 1983, Galvin again wrote requestingdates for bargaining sessions in both units.Weaver responded by letter of January 29 declining topropose any dates for bargaining because of the existinglitigation on the question of the existing bargaining obli-gation.If the foregoing were all the relevant facts, the resolu-tion of the matters before me would be relativelysimple.There is, however, more. On July 28, 1982, the Brother-hood and the Glass Bottle Blowers Association of theUnited States and Canada, AFL-CIO merged to formthe Union. This merger was approved by the AFL-CIOon August 5, 1982. Members of the Brotherhood wereinformed of the impending merger via notice to all of itsaffiliated local unions and publication in the PottersHerald, a union newspaper published and dispatched toioTheGeneral Counsel argues that this document was only admittedinto evidence as something sent by WoodwardtoWeaver,and not forthe truth of its contents It is true that the General Counsel only stipulat-ed the document was sent, and refused to stipulate the authenticity of thesignatures.It is also true that when I received it I gave Respondent per-nussion to introduce further evidence in support of it. Respondent did soThe signatures were authenticatedby Woodward,based on her familtan-ty with the signatures that she acquired through observation thereof com-mencing long before the litigation at hand See Fed R Evid 901(b)(2)11 The parties agree that"Unit A" in the letter is a typographical errorand should be "Unit B." 208DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDeach of its members by the Brotherhood,inMarch 1982.The notice was republished in the June 1982 issue of thePotters Herald.The delegates to the special conventioncalled to vote on the merger were selected by each localunion in numbers proportionate to the size of their mem-bership. The method of their selection, whether by ballotor appointment,isnot in the record.At the Brother-hood's convention the delegatesvoted 159 to 17 in favorof merger,whereupon a memorandum of agreement wassigned byofficers ofboth merging unions.At the time of the merger there were about 10,700dues-payingmembers of the Brotherhood and about67,000 dues-paying members of the Glass Bottle Blowers.The 85 Brotherhood local unions and 241 Glass BottleBlowers locals, although now locals of the Union, con-tinued operating in the same manner as separate localswith the same officers they had before the merger. TheUnion assumed all assets and liabilities of the mergedunions.The Glass Bottle Blowers International president,secretary-treasurer,3 vice presidents,and 11 executiveboard members continued in the same positions in theNewly formed union.The remainder of the Union's offi-cialswere an International vice president,an assistant tothe president,an international auditor,and three execu-tive board members, all of whom were previously offi-cialsof the Brotherhood. The new union, Glass, Pottery,Plastics and AlliedWorkers InternationalUnion, AFL-CIO-CLC,is registered with the United States Depart-mentofLabor andnegotiatescollective-bargainingagreements, handles grievances,and otherwise representsemployees.None of the employers with whom theBrotherhood has contracts have objected to the merger.Galvin advised the Board and Respondent of themergerby letter of October18, 1982.According to Galvin, employees do not become mem-bers or part of a local union until a contract with theiremployer is reached and, therefore,Respondent's em-ployees did not receive the Potters Herald and were notpermitted to select delegates to the merger conventionbecause they were not members of a Brotherhood local.Galvin told Respondent's employees of the upcomingmerger convention at a May 3, 1982 meeting, but theseemployees were never polled regarding their desires withrespect to a merger, nor has Galvin met with the em-ployees or notified them of the merger since May 3,1982. There is no evidence these employees have desig-nated the Union as their collective-bargaining representa-tive.B. Conclusions1.The limitations issueThe charge filedin this caseon May 24,1982, allegesviolations of Section 8(a)(5) and(1) of the Act in the fol-lowing words:PottersMedical Center,Inc. continues to refuseto bargain and has not complied with the Adminis-trative Law Judges decision of December 10, 1981,ordering the center to meet and bargain.The initial complaint issued August 27, 1982, allegingRespondent had violated Section 8(a)(5) and(1) of theAct by failing,since onor about January 19, 1982, tofurnish the Brotherhood with information on fringe bene-fits,and byfailing and refusing to meet at reasonabletimes and with reasonable promptness for purposes ofcollectivebargaining.An amended complaint issued December 22, 1982, re-peating the allegationsof theprevious complaint, butadding allegations that the Brotherhood and Glass BottleBlowers had merged with the result that the Union wasnow the successor of the Brotherhood and the exclusivecollective-bargaining representative of Respondent's em-ployees in Units A & B.The second amended complaint issued February 3,1983,repeating the allegations of the amended complaintand adding allegations that Respondent unlawfully with-drew recognition from the Union in Unit B on or aboutJune 4, 1982, and in Unit A on or about June 8, 1982. t 2The General Counsel further amended the complaint attrial to add an allegation that Respondent since on orabout July 15, 1982, failed and refused to furnish infor-mation requested by the Brotherhood and its successoron or about July 12, 1982, with respect to unit employ-ees' names,addresses,dates of hire,wages, job titles anddescription, and any changes in fringe benefits.Respondent contends the allegations in the secondamended complaint of unlawful withdrawal of recogni-tion and the allegation added at hearing are time-barredbecause "An amended violation occurring after the origi-nal charge is filed and more than six (6) months prior tothe time it is first introduced into the case by way ofamendment to the Complaint is barred under Section10(b).13NLRB v. Newton,214 F.2d 472 (5th Cir. 1954)."NLRB v. Font Milling Co.,360 U.S. 301 (1959), is dis-positive of the issue. InFant,the Union filed a charge onMay 20, 1954, alleging the respondent had violated Sec-tion 8(a)(5) of the Act by refusing to bargain collectivelywith the union. After first refusing to issue a complaint,the General Counsel reconsidered and issued an 8(a)(5)complaint on January 29, 1955, alleging, inter alia, thatrespondent had unilaterally increased wages "on or aboutOctober 7, 1954." The Court held that the allegation wasproper even though it concerned an event after thecharge wasfiled,reasoning the unilateral wage increasewas of the same class of violations set up in the charge,and specifically adhering to its views expressed inNa-tional Licorice Co. v.NLRB,309 U.S. 350 (1940), as fol-lows:[W]e can find no warrant in the language or pur-poses of the Act for saying that it precludes theBoard from dealing adequately with unfair laborpractices which are related to those alleged in thecharge and which grow out of them while the pro-ceeding is pending before the Board. . . . The12Thereversal of dates in the complaint reflects the typographicalerrors inWeaver's letters and is immaterial.11 Sec. 10(b) of the Actprovides, inter alia,that "no complaint shallissue based upon any unfair labor practice occurring more than sixmonthsprior tothe filingof the charge POTTERS'MEDICAL CENTERBoard's jurisdiction having been involved to dealwith the first steps, it had authority to deal withthose which followed as a consequence of those al-ready taken.For Board authority to the same effect seeSequoyahSpinningMills,194 NLRB 1175, 1193 (1972); andFirchBakingCo.,199 NLRB 414 (1972).Both the withdrawal of recognition and the July 12,1982 refusal-to-furnish information allegations are speciesof the genus refusal to bargain, are clearly related to thecharge, and are therefore properly alleged in the com-plaintand not time-barred.2.The failure to furnish informationThe evidence requires a finding that Respondent didsend Galvin the information he requested on December28, 1981, and Galvin received it. Galvin made no protesttoRespondent that he had not received what he hadasked for, and the statement in his letter to employees ofMarch 23, 1982, that he had received the information herequested plainly relates to events after Judge Ries' deci-sion issued, not to material received in 1980 as he claims.Moreover, his letter to Weaver of May 12 regarding aquestion on the tuition reimbursement he had been sent,and his letter of July 12 requesting an update on unitpersonnel and change in fringe benefits "since the last in-formation sent to me" refers, I find, to information he re-ceived in response to his December 28 request. Accord-ingly, the complaint allegation that Respondent failedand refused to furnish the information requested on De-cember 28 is without merit and must be dismissed.The later failure of Respondent to furnish the informa-tion requested by Galvin on July 12, 1982, is an unfairlabor practice. The information is relevant and necessaryto a labor organization's function as collective-bargainingrepresentative,' 4 and a failure to honor a request there-for violates Section 8(a)(5) and (1) of the Act. Respond-ent was not privileged to withhold it. Even assuming ar-guendo that the decertification petition filed in Unit Araised a question concerning representation that questiondissolved with the withdrawal of the petition on July 15,1982, and the question of a merger defense never arose,at the earliest, until July 28 when the merger was agreedon. Respondent had ample time to furnish the informa-tion on Unit A before July 28 even if the nurses' petitionin Unit B provided good cause to suspend bargaining inUnit B.3.The failure to meet and bargain and thewithdrawal of recognitionAfter the impasse was broken by the Brotherhood'sMarch 22, 1982 withdrawal of its union-security propos-als,Respondent was obligated to meet and bargain as theBrotherhood requested. The complaint alleges that sinceMarch 22, 1982, Respondent failed and refused to meetand bargain at reasonable times and with reasonablepromptness with the Brotherhood and its successor, andfurther alleges that Respondent unlawfully withdrew14Grand Islander HealthCareCenter,256 NLRB 1255 (1981).209recognition of the Union as collective-bargaining repre-sentativeon June 4, 1982. The General Counsel takes theposition thatRespondentwas unreasonably tardy inmeetingits obligation and has no acceptable excuse. Re-spondentargues thatany delaysin scheduling meetingswere reasonableand notdesignatedto frustrate theUnion's bargainingefforts.Respondent also pointsto the fact that the Brother-hood delayednegotiationsfrom December 4, 1979, toMarch 17, 1980,because oneof its employee members ofthe bargaining committee was ill. It is true that the earli-er negotiationscommenced 2 months after the Board'scertificationand meetingsthereafter were at intervals of28 days, 21 days, 55 days, 103 days (the period duringwhich the employee was hospitalized), 28 days, and 35days.This past history does not, however, provide aprecedent on which Respondent may rely for justifica-tion of its failure to provide any date or range of datesfor bargainingafterMarch 22, 1982, in the face of re-peated requests by the Brotherhood for such dates. Oneimportant difference between the two periods is thatthereweremeetingsin 1979 and 1980, presumably ondatesagreed on by theparties,where here Galvin keptrequesting,and Respondent kept avoidinggiving, a spe-cific date or a range ofdates.Nor was anymeeting infactscheduledpursuant toGalvin's requests.ThatGalvin never proposed a specific date to Weaver is of nomoment.Respondent plainly knew the Brotherhood waseager to meet andrequesting to meet and bargain as soonas possible.Respondent's failure to furnish a date or range of datesin responsetoGalvin's repeated requests on and afterMarch 22, 1982, effectively halted any negotiations.Galvin made reasonable efforts to expedite negotiations.That Galvin did not continuously protest the delay, andelectedinsteadto persevere in trying to extract somemeeting datesprovidesno excusefor Respondent's con-duct.15 Similarly, the prearranged schedule of Weaver inApril and the conflicts and uncertain position of MillerinMay do not excuse the failure to provide possiblemeeting dates. The Respondent was the party to negotia-tions with the Brotherhood. Weaver and Miller were butits agents.Respondent, not its agents, had the obligationto bargain and an obligation to furnishbargaining repre-sentativeswho would devote their time to prompt andcontinuousnegotiations.'s It is settled that a busy sched-ule provides no excuse for failing to meet and confer atreasonable intervals. 17Weaver testified that he made ar-rangementswith another lawyer in his firm to meet withtheBrotherhood if Respondent received an explicitdemand to meet in April. There is no showing that headvisedGalvin of the other lawyer's availability. Thevery fact that Weaver could readily secure another tomeet in his steaderodes any argument that his presencewas essentialor that his prearranged schedule preventedApril meetings.With respect to Miller, he was not theparty to negotiations, merely itsagent.To conclude that15 InsulatingFabricators,144 NLRB 1325, 1328 (1963).16"M"System,129 NLRB 527 (1960).17Teamsters Local 612,215 NLRB 789 (1974),Franklin Equipment Co.,194 NLRB 643 (1971). 210DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDMiller's quandary, not communicated to the Brother-hood,required a delay in meeting would require a pre-liminary premise that once Respondent selected Miller asagent his personal dilemmas controlled when meetingscould be held. Weaver was every bit as familiar with thenegotiations as Miller was,and might well have carriedon negotiations without Miller.Necessary consultationswith his principal by Weaver could easily have been ar-ranged by telephone or between negotiation meetings.Moreover, if Respondent elected not to permit Weaverto meet alone it could have exercised its prerogative toreplaceMiller with another agent.Respondent certainlymust have known of Miller's indecision on whether hewould remain,and could have met its obligation by ap-pointing someone else to supplant him during the meet-ings as an advisor to Weaver or Weaver's stand-in.18The General Counsel has established by a preponder-ance of the evidence that Respondent has, since March22, 1982, violated Section 8(a)(5) and (1) of the Act byfailing and refusing to meet at reasonable times and rea-sonable promptness with the Brotherhood" for the pur-poses of collective bargaining.Respondent contends that its refusal to meet withregard to Unit A on June 4, 1982, was lawful because adecertification petition had been filed.Respondent reliesonTelautograph20and argues that even though the prin-ciple relied on was subsequently overruled inDresser In-dustries21on September 30, 1982, the Board inDresserdeclined to find a violation of the Act where the em-ployer's conduct was in accord with the existing prece-dent expounded inTelautograph,and the same resultshould accrue here.The Board inTelautographheld that the timely filingof a decertification petition raises a real question con-cerning representation preventing an employer from bar-gaining with an incumbent union,but further held thatthis rule did not apply"in situations where,because ofcontract bar, certification year, inadequate showing of in-terest,or any other established reason,22the decertifica-tion petition does not raise a real representation ques-tion."The Board adopted the Trial Examiner'sdecisionthat noted thatTelautographwas distinguishable fromMassey-Ferguson23inwhich the Board held any loss ofmajority by the Union would have been attributable tothe employer'sprior unilateral, and unlawful,wage in-creases.The Respondent herein has been previouslyfound by Judge Ries, the Board,and the Court to havefailed to furnish the Brotherhood with relevant informa-tion and unilaterally altered wages and modified its payclassification system, all in violation of Section 8(a)(5)18Woodward,the associate administrator,Dr. Samuelson, the presi-dent of the corporation,and Dr Chaplynsky and Dr Samuelson'swife,both of whom were part owners of Respondent,presumably were aware,or could have been made aware on short notice,of the course of negotia-tions and Respondent's position thereon and all were apparently availableafterMarch 22, 1982.19 I do not mention the Union in this context for reasons later set forthin this decision.20 TelautographCorp.,199 NLRB 892 (1972)21Dresser Industries,264 NLRB 1088 (1982)22 Emphasis addedasMassey-Ferguson,Inc,184 NLRB 640 (1970), enfd 78 LRRM 2289,66 LC ¶12,060(7th Cir 1971)and (1) of the Act. As a result, Respondent was orderedto cease and desist from such conduct and bargain ingood faith with the Brotherhood. Respondent has notbargained with the Brotherhood as the Board Order re-quires.Additionally, I have found that Respondent hasunlawfully failed to meet and bargain with the Brother-hood prior to the filing of the petition.I am persuaded that the Board's comments inTelauto-graphdid not purport to overrule longstanding precedentthat the mere filing of a decertification petition does notsuffice to warrant a refusal to bargain where there areprior unremedied unfair labor practices, and I am furtherconvinced that the Board's reference to "any other estab-lished reasons"inTelautographwas intended to encom-pass the situation where unremedied unfair labor prac-tices do exist.This reference and the adopted trial exam-iner's decision,should haveput Respondent on noticethat its legal position was probably untenable.Moreover,the Board inLammert Industries'24issued 5 years beforeRespondent declined to bargain inUnitA, explicitlystatedits "longstandingdisavowal of the dictum inTel-autograph Corp.,199 NLRB 892 (1972), that the filing ofa decertification petition suspends an Employer's bar-gaining obligation."Lammerthad committed numerousother unremedied unfair practices.Respondent thus hadadditional notice via Lammert that its legal positionwould not likely stand close scrutiny, and it certainlywas well aware thatTelautographinvolved no unfairlabor practices,remedied or unremedied.Itwas also wellaware that the Brotherhood had filed new charges alleg-ing Respondent was continuing to refuse to bargain inviolation of Section 8(a)(5) and (1).On the foregoing,Iconclude and find that Respond-ent's refusal to bargain with the Brotherhood, whichamounted to a withdrawal of recognition, with respect toUnit A violated Section 8(a)(5) and (1) of the Act.Respondent's refusal to meet and bargain collectivelywith the Brotherhood, commencing on March 22, 1982,either standing alone or viewed as a continuation of theearlier unfair labor practices found by the Board, is suffi-ciently serious to taint the nurses' petition of June 8,1982,which would have permitted the Respondent tosuspend bargaining in Unit B absent the unremediedunfair labor practices, and Respondent is therefore pre-cluded from relying on it as a basis for its June 8, 1982,refusal to bargain with respect to employees in Unit B.Accordingly, the June 8, 1982 refusal to bargain violatedSection 8(a)(5) and (1) of the Act.254.The mergerand Respondent's bargainingobligationThe General Counsel contends that the merger be-tween International unions was proper, did not signifi-cantly alter the access of Respondent's employees totheir union, and did not require that Respondent's non-member employees be permitted to vote because theywere not members because of Respondent's intransi-gence.24 229 NLRB 895 fn.2 (1977).25UnitedStatesGypsumCo,259 NLRB 1105, 1112 (1982). POTTERS'MEDICAL CENTERRespondent argues that the Brotherhood failed toadhere to minimum standards of due process in ascertain-ing whether Respondent's employees desired the merger,citingState Bank of India,262 NLRB 1108 (1982), andtherefore Respondent has no obligation to bargain withthe new and different organization.The merger procedures followed by the unions in thiscase generallycomport with those approved by theBoard inTexas Plastics,263 NLRB 394 (1982);Knapp-Sherrill Co.,263 NLRB 396 (1982);Warehouse GroceriesManagement,254 NLRB 252 (1981); andWellman Indus-tries,248 NLRB 325 (1980), in finding that the Interna-tional union resulting from the merger of two Interna-tional unions succeeded to the representation rights ofthe merged union, but the local union involved inTexasPlasticsandKnapp-Sherrillwas given the opportunity tosend delegates to the merger convention, and the unitmembers inWellmanwere given the opportunity to voteand ratified the merger.Warehouse Groceriesdoes not in-dicatewhether nonmembers were given an opportunityto express their desires regarding the merger.The Board has held that in affiliation cases all bargain-ing unit employees must be allowed to vote in any elec-tion held on any change in affiliation of the bargainingrepresentative.Seattle-FirstNational Bank,265NLRB426 (1982);Amoco Production Co.,262NLRB 1240(1982).Whether their votes are determinative of the issueis immaterial. That this principle also applies to mergercases is indicated by the Board's application of the re-quirementsofAmocotoa merger inLaborers Local 652,266 NLRB 219 fn. 1 (1983).State Bank of Indiaissued 2days beforeAmocoand focused on "minimal standards ofdue process in ascertaining whether the employees it rep-resented desired tomerge... ." The Board has longheld that union mergers,"without more, do not operateto alter the representative character of the bargainingagent,"28 but it has also consistently required that suchchanges be affected by procedures protecting the right ofemployees to freely select their own representatives. See,for example,State Bank of India,supra;Fluhrer Bakeries,232 NLRB 212 (1977);Rinker Materials Co.,162 NLRB1688, 1689 (1967). The Board, in short, has consistentlyrequired the minimal due process referred to inStateBank of India,supra.The General Counsel's argument that Respondent's in-transigence prevented the employees from becomingmembers and, therefore, removed any necessity that Re-spondent's employees be permitted to vote is based onWellman Industries,248 NLRB 325 (1980).Wellmanin-volved repeated violations of Section 8(a)(5) over a sev-eral year period, including discharges, surface bargain-ing, unilateral layoffs, transfers, and pay reductions, to-getherwith repeated frivolous defenses and a flagrantdisregard of previous Board and court orders, includinga denialof certiorari by the Supreme Court of theUnited States. The Board viewed the employer's conductto be so serious as to require the employer to reimbursethe charging party union for litigation and negotiationexpenses. In this context, the Board held that the em-26Canton SignCo,174 NLRB906, 908(1969),enf denied on othergrounds457 F 2d 832 (6th Cir 1972)211ployees' lack of premerger opportunity to express theirview on the merger because they were not a charteredlocal union, and not because there was no collective-bar-gaining agreement covering them, resulted from the em-ployer's prolonged refusal to bargain in good faith andfurnished no defense to the refusal to bargain.In neither the prior case nor the case before me hasRespondent engaged in conduct as flagrant as that foundinWellman.Respondent has advanced no patently frivo-lous defenses, and has in fact prevailed on some issues inboth cases. It cannot fairly be said on the evidencebefore me, including the fact that the impasse occasionedby the Brotherhood's insistence on a union-securityclause did not end until March 22, 1982, that the failureto reach a contract was entirely caused by Respondent'sunfair labor practices. JudgeRies,and therefore theBoard and the Court that adopted his decision, specifical-ly noted thatan extensionof the certification year wasnot appropriate "since I have not concluded that Re-spondent committed any unfair labor practices which ap-preciably delayed the bargaining."27 The circumstancesof the instant case do not remotely resemble those inWellman,and the General Counsel's contention that theRespondent's conduct prevented its employees fromhaving a voice in the merger is rejected.The issue before me is not whether unit employees hadan opportunity to vote on a change of representation asitwas inSeattle-FirstNational Bank,supra, andAmoco,supra. There was no vote in this case. There was, how-ever, a selection of delegates to convey the desires oflocal union members to the merger convention. Respond-ent's employees were not polled on the question, weredenied the right to select delegates, and therefore weredenied the right to express their views on the merger.The thrust ofAmocoisnot in my opinion limited to itsexpress holding that due process requires that in an affili-ation election all unit members must be permitted to par-ticipate and vote. The underlying principle on which theAmocoholding is grounded is found in the dissent ofMembers Jenkins and Zagoria inNorth ElectricCo.28This dissent was specifically adopted by the Board inAmoco,and states, in pertinent part:It appears basic to the collective-bargaining processthat the selection of a bargaining representative bemade by the employees in the bargaining unit. Inour view, therefore, a cardinal prerequisite to anychange in designation of the bargaining representa-tive isthat all employeesin the bargaining unit be af-forded the opportunity to participate in such selec-tion.Respondent's employees had designated the Brotherhoodas their collective-bargaining representative. The mergereffected a change in the designation of that representa-tive.The employees in Units A and B were not "afford-ed the opportunity to participate in such selection," andwere therefore not afforded the due process to whichthey were entitled. I do not think it matters at all wheth-27 Potters'Medical Center,8-CA-14141, JD-605-81 (1981)28 165NLRB 942, 944 (1967) 212DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDer an affiliationor a mergerisbeing dealt with. Theprinciple remains the same. Accordingly,I am persuadedthat the merger was improper to the extent it relates toRespondent's employees,29 the successorshipissue re-garding representation rights for these employees ismoot30, and Respondent did not violate Section 8(a)(5)and (1) by refusing to bargain with the Union on or afterJuly 28, 1982.CONCLUSIONS OF LAW1.Respondentisanemployer engaged in commercewithin the meaning of the Act, and the Brotherhood wasa labor organization within the meaning of the Act untilJuly 28, 1982.2.By, from on or about March 22, 1982, to July 28,1982, failing and refusing to meet at reasonable times andwith reasonable promptness with the Brotherhood forpurposes of collective bargaining; and by withdrawingrecognition from the Brotherhood as the exclusive col-lective-bargaining representative of Respondent's em-09This decision doesnot purportto passjudgment on the merger ofthe two International unions asitaffectsemployeesof other employers.That issue is not before me.30 Amoco ProductionCo., 262 NLRB 1240 (1982).ployees in Units A and B on June 4 and June 8, 1982,respectively; and by failing to furnish relevant informa-tion to the Brotherhood on and after July 12, 1982, Re-spondent violated Section 8(a)(5) and (1) of the Act.3.The aforesaid unfair labor practices affect commercewithin the meaning of the Act.4.Other than as above found, Respondent has not vio-lated the Act as alleged in the complaint.THE REMEDYA deviation from the normal remedies is required bythe evidence and the complaint allegation by the GeneralCounsel that the Brotherhood was dissolved by reason ofthe July 28, 1982 merger. Respondenthas no bargainingobligation with the Union, and an order to bargain withthe Brotherhood would be a futile act. I am of the opin-ion, however, that the unfair labor practices occurringbefore the merger require a remedy. My remedy will,therefore, require Respondent to cease and desist from itsunlawful conduct and to bargain on request with anylabor organization hereafter duly designated by a majori-ty of its employees in appropriate Units A and/or B astheir exclusive representative for purposes of collectivebargaining.(Recommended Order omitted from publication.]